Citation Nr: 0711824	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-40 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity, claimed as due to exposure 
to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity, claimed as due to exposure 
to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, claimed as due to exposure 
to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, claimed as due to exposure 
to herbicides.

6.  Entitlement to service connection for allergies with 
respiratory and sinus problems, claimed as due to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision (issued 
in September 2004) of the above Department of Veterans 
Affairs (VA) Regional Office (RO).  

As explained herein, the issue of entitlement to direct 
service connection for allergies with respiratory and sinus 
problems is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
November 5, 1965, to October 4, 1966; therefore, his exposure 
to Agent Orange or other herbicide agents during service is 
presumed, and the last date the veteran is presumed to have 
been exposed to herbicides is October 4, 1966.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran manifested 
chloracne within one year from the last date he is presumed 
to have been exposed to herbicides, or that he currently has 
chloracne that is etiologically related to his active 
military service, including exposure to herbicides.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran manifested 
peripheral neuropathy of the left upper extremity within one 
year from the last date he is presumed to have been exposed 
to herbicides, or that he currently has peripheral neuropathy 
of the left upper extremity that is etiologically related to 
his active military service, including exposure to 
herbicides.  

4.  The competent and probative evidence of record 
preponderates against a finding that the veteran manifested 
peripheral neuropathy of the right upper extremity within one 
year from the last date he is presumed to have been exposed 
to herbicides, or that he currently has peripheral neuropathy 
of the right upper extremity that is etiologically related to 
his active military service, including exposure to 
herbicides.  

5.  The competent and probative evidence of record 
preponderates against a finding that the veteran manifested 
peripheral neuropathy of the left lower extremity within one 
year from the last date he is presumed to have been exposed 
to herbicides, or that he currently has peripheral neuropathy 
of the left lower extremity that is etiologically related to 
his active military service, including exposure to 
herbicides.  

6.  The competent and probative evidence of record 
preponderates against a finding that the veteran manifested 
peripheral neuropathy of the right lower extremity within one 
year from the last date he is presumed to have been exposed 
to herbicides, or that he currently has peripheral neuropathy 
of the right lower extremity that is etiologically related to 
his active military service, including exposure to 
herbicides.  

7.  The competent and probative evidence of record 
preponderates against a finding that the veteran's allergies 
with respiratory and sinus problems is etiologically related 
to exposure to herbicides during military service.  

CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by service, 
nor may it be presumed that chloracne was incurred as a 
result of exposure to herbicides during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).  

2.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service, nor may it be presumed 
that peripheral neuropathy of the left upper extremity was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  

3.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by service, nor may it be 
presumed that peripheral neuropathy of the right upper 
extremity was incurred as a result of exposure to herbicides 
during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).  

4.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service, nor may it be presumed 
that peripheral neuropathy of the left lower extremity was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  

5.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by service, nor may it be 
presumed that peripheral neuropathy of the right lower 
extremity was incurred as a result of exposure to herbicides 
during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).  

6.  Allergies with respiratory and sinus problems may not be 
presumed to have been incurred as a result of exposure to 
herbicides during military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In June 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The June 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
and Social Security.  He was advised that it was his 
responsibility to send medical records showing a diagnosis 
and earliest symptoms for each disability claimed to have 
resulted from his exposure to herbicides or records otherwise 
showing a relationship between his claimed disabilities and 
service.  He was also advised that he could provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2004 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The veteran's 
claimed disabilities are not included among the the diseases 
subject to presumptive service connection under 38 U.S.C.A. 
§ 1101(3) or 38 C.F.R. § 3.309(a).  

In this case, the veteran contends that he was exposed to the 
herbicide Agent Orange in service, and that such exposure 
caused his chloracne, peripheral neuropathy, and respiratory 
problems.  

For purposes of establishing service connection for 
disability resulting from exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to 
a herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In this case, the service department has verified that the 
veteran served in Vietnam from November 5, 1965, to October 
4, 1966.  There is no affirmative evidence of record showing 
the veteran was not exposed to herbicides in service; 
therefore, his exposure to herbicides is presumed.  The late 
date on which the veteran is presumed to have been exposed to 
herbicides is October 4, 1966.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

A.  Chloracne and Peripheral Neuropathy

Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

As noted, the veteran's exposure to herbicides has been 
presumed by law, and the last date on which he is presumed to 
have been exposed to herbicides is October 4, 1966.  
Therefore, in order to grant presumptive service connection 
in this case, the evidence must show the veteran manifested 
chloracne and/or peripheral neuropathy within one year after 
October 4, 1966.  See 38 C.F.R. § 3.307(a)(6)(ii).  After 
careful review of the evidence, the Board finds the competent 
and probative evidence of record preponderates against a 
finding that the veteran manifested chloracne and peripheral 
neuropathy within one year from the last date he is presumed 
to have been exposed to herbicides, in October 1967.  

In making the above determination, the Board notes the first 
time the veteran is shown to have a diagnosis of chloracne 
and peripheral neuropathy was at an April 2004 VA Agent 
Orange examination.  At that examination, he reported that he 
has suffered from chloracne since 1967 and that, upon 
returning from Vietnam, he noted oily facial skin and 
multiple blackheads along his cheekbones.  He also reported 
that he had peripheral neuropathy in 1967 manifested by 
numbness and tingling in his fingers and toes and burning on 
the bottom of his feet.  He reported that he was told his 
problems were due to the socks he was wearing but that the 
condition spontaneously resolved within a couple of years.

Although the veteran has reported that he initially 
manifested chloracne and peripheral neuropathy in 1967, the 
Board notes the veteran's service medical records (SMRs), 
including treatment notes dated from April 1966 to January 
1968, are negative for any complaints, treatment, or findings 
related to chloracne, peripheral neuropathy, or any other 
skin or neurological disorder.  The Board does note the 
veteran is capable of providing evidence of symptomatology, 
such as reporting that he experienced oily skin and numbness 
and tingling in his hands and feet after returning from 
Vietnam; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran was asked to submit medical evidence showing a 
diagnosis and earliest symptoms of his claimed disabilities 
and yet there is no competent evidence of record showing he 
manifested chloracne or peripheral neuropathy within one year 
from the last date he is presumed to have been exposed to 
herbicides.  In addition, the veteran has not submitted any 
competent medical evidence which purports to establish a 
relationship between his in-service herbicide exposure and 
the chloracne he manifested more than 30 years after his 
military service.  Therefore, the Board finds presumptive 
service connection for chloracne and peripheral neuropathy of 
the upper and lower bilateral extremities, as due to 
herbicide exposure, is not available in this case.  

The Board has considered whether the veteran's claims for 
service connection for chloracne and peripheral neuropathy 
can be granted under the general legal provisions pertaining 
to direct service connection.  See Combee, supra; Brock, 
supra.  However, as noted, the veteran's SMRs are negative 
for any complaints, treatment, or findings related to 
chloracne or peripheral neuropathy.  In addition, the first 
time the veteran is shown to have received a diagnosis of 
chloracne was in April 2004, more than 30 years after he was 
separated from active service.  

With respect to the veteran's claimed peripheral neuropathy, 
review of the claims file shows the veteran does not actually 
have a documented diagnosis of peripheral neuropathy.  The 
Board notes the April 2004 Agent Orange examination report 
contains a diagnosis of "peripheral neuropathy 1967, 
resolved;" however, this diagnosis was rendered based on the 
veteran's report that he had peripheral neuropathy in 1967, 
and more important, there is no evidence of record which 
shows the veteran has a diagnosis of peripheral neuropathy or 
manifests any symptoms generally associated therewith.  In 
this regard, the Board notes the veteran's neurological 
examination was normal at the April 2004 Agent Orange 
examination.  As such, the Board finds there is no competent 
evidence showing that he has a current diagnosis of 
peripheral neuropathy and, without a current diagnosis of the 
claimed disability, service connection on a direct basis 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
("absent proof of the existence of the disability being 
claimed, there can be no valid claim").  

The Board again notes the veteran has reported that he 
initially manifested chloracne and peripheral neuropathy 
during active military service in 1967; however, there is no 
objective medical evidence of record showing he incurred 
these disabilities during service and, as a layperson, the 
veteran is not capable of opining on matters requiring 
medical knowledge, such as medical diagnoses or medical 
etiology.  See Espiritu, supra.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
chloracne and peripheral neuropathy of the upper and lower 
bilateral extremities, either as secondary to herbicide 
exposure or as directly due to service.  There is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  

B.  Respiratory problems

In addition to the foregoing, the veteran is seeking service 
connection for allergies with respiratory and sinus problems 
(respiratory problems) as secondary to herbicide exposure.  
As his exposure to herbicides has been presumed, the evidence 
must show the veteran has been diagnosed with one of the 
respiratory diseases for which presumptive service connection 
is available as due to herbicide exposure or otherwise 
establish a nexus to service.  

The only respiratory disorders for which presumptive service 
connection is available based upon herbicide exposure are 
cancer of the lung, bronchus, larynx, or trachea.  Review of 
the evidence shows the veteran has been variously diagnosed 
with environmental allergies with recurrent respiratory and 
sinus problems, atypical allergic rhinitis, and most recently 
obstructive sleep apnea.  See April 2004 VA Agent Orange 
examination report; see also VA outpatient treatment records 
dated in July 2003 and October 2004.  Although the evidence 
shows the veteran has a current respiratory disorder, the 
evidence does not show he has been diagnosed with any of the 
respiratory diseases for which presumptive service connection 
is available based upon herbicide exposure.  Therefore, the 
Board finds presumptive service connection for allergies with 
respiratory and sinus problems, as due to herbicide exposure, 
is not available in this case.  

The Board has also considered whether the veteran's claim for 
service connection for respiratory problems can be granted 
under the general legal provisions pertaining to direct 
service connection.  See Combee, supra; Brock, supra.  In 
this regard, we note that direct service connection for 
respiratory problems was previously denied in a July 2003 
rating decision on the basis that there was no evidence of a 
current respiratory disability.  The record reflects the 
veteran was notified of this decision in July 2003 and did 
not submit a notice of disagreement as to the prior 
determination.  However, he did submit a written statement in 
May 2004 requesting service connection for allergies, with 
respiratory and sinus problems, as due to herbicide exposure. 

Although the veteran's May 2004 statement did not 
specifically allege disagreement with the denial of his claim 
on a direct basis, the Board notes the RO proceeded to 
adjudicate the veteran's claim for service connection for 
allergies with respiratory and sinus problems on both a 
direct and presumptive basis.  See August 2004 rating 
decision, October 2004 SOC, and January 2005 SSOC.  The 
veteran continued to express disagreement as to the denial of 
his claim, and did not indicate that he was only seeking 
service connection for allergies with respiratory and sinus 
problems as secondary to herbicide exposure.  Therefore, the 
Board finds that the issue of entitlement to direct service 
connection for allergies with respiratory and sinus problems 
is properly before the Board.  As discussed below, a remand 
is necessary to adequately adjudicate that claim.  


ORDER

Entitlement to service connection for chloracne, to include 
as due to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy, 
left upper extremity, to include as due to exposure to 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy, 
right upper extremity, to include as due to exposure to 
herbicides, is denied.

[Continued on next page]

Entitlement to service connection for peripheral neuropathy, 
left lower extremity, to include as due to exposure to 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy, 
right lower extremity, to include as due to exposure to 
herbicides, is denied.

Entitlement to service connection for allergies with 
respiratory and sinus problems, as due to exposure to 
herbicides, is denied.  


REMAND

As to the claim for service connection for respiratory 
problems on a direct basis, the Board notes that, in order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inccurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).  

In this case, the record contains VA treatment records which 
show the veteran has been diagnosed with environmental 
allergies with recurrent respiratory and sinus problems, 
atypical allergic rhinitis, and obstructive sleep apnea.  In 
May 2003, he reported that he has suffered from chronic 
dyspnea on exertion since his service in Vietnam.  Review of 
the SMRs shows the veteran was treated and given medication 
for a sinus problem in November 1967 after complaining of 
pain in his left chest wall with sneezing, coughing, and 
laughing.  However, the evidentiary record does not contain a 
medical opinion addressing the question of whether there is a 
causal relationship between the veteran's current diagnoses 
and service, to include the sinus problem he manifested 
therein.  

Under the VCAA, the Board finds that the veteran meets the 
criteria for a medical examination.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
regard, we note that the record contains competent medical 
evidence that the veteran has been diagnosed with respiratory 
and sinus problems and the veteran has reported experiencing 
persisting or recurrent symptoms of disability.  In addition, 
the SMRs establish that the veteran was treated for a sinus 
problem in service.  However, as noted, the record does not 
contain a nexus opinion and, therefore, sufficient medical 
evidence for the Board to make a decision on the claim is 
lacking.  Therefore, the Board finds that a remand for a 
medical examination and opinion is necessary in order to 
render a fully informed decision.  

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA examination 
to determine whether there is a causal nexus between 
his current respiratory and/or sinus disability and 
active military service.  The claims file, to 
include a copy of this Remand, must be made 
available to the examiner for review, and the 
examination report should reflect that such review 
is accomplished.  

a.  A diagnosis of any currently manifested 
respiratory and/or sinus disability should be 
made, and the examiner should render an opinion 
as to whether the disability is etiologically 
related to the veteran's military service.  All 
necessary special studies or tests, including X-
ray films, are to be done, and all findings 
described in detail.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely than not 
(i.e., to a degree of probability greater than 
50 percent), at least as likely as not (i.e., a 
probability of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
current respiratory and/or sinus disability is 
causally related to the veteran's active 
military service.

c.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

d.  If it cannot be determined whether the 
veteran currently has a respiratory and/or sinus 
disability that is related to his active 
service, on a medical or scientific basis and 
without invoking processes relating to guesses 
or judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this is 
so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


